Case 1:20-cv-03747-NRN Document 42 Filed 03/10/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE, NATHANIEL L.
CARTER, LORI CUTUNILLI, LARRY D.
COOK, ALVIN CRISWELL, KESHA
CRENSHAW, NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs, on their own behalf and of a class of
similarly situated persons,

v.

DOMINION VOTING SYSTEMS INC., a
Delaware corporation, FACEBOOK, INC., a
Delaware corporation, CENTER FOR TECH
AND CIVIC LIFE, an Illinois non-profit
organization, MARK E. ZUCKERBERG,
individually, PRISCILLA CHAN,
individually, BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually, TOM
WOLF, individually, KATHY BOOCKVAR,
individually, TONY EVERS, individually,
ANN S. JACOBS, individually, MARK L.
THOMSEN, individually, MARGE
BOSTELMAN, individually, JULIE M.
GLANCEY, DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.



 DEFENDANT FACEBOOK, INC.’S MOTION TO STRIKE PLAINTIFFS’ RESPONSE
     AND BRIEF IN OPPOSITION TO FACEBOOK’S MOTION TO DISMISS
Case 1:20-cv-03747-NRN Document 42 Filed 03/10/21 USDC Colorado Page 2 of 5




       Defendant Facebook, Inc. respectfully submits this motion to strike Plaintiffs’ Response

and Brief in Opposition to Defendant Facebook’s Motion to Dismiss (“Response”) (Doc. 40), and

in support thereof states as follows:

       1.      On February 16, 2021, Facebook filed a motion to dismiss Plaintiffs’ complaint

(Doc. 23). The motion is 15 pages long.

       2.      On March 9, 2021, Plaintiffs filed the Response, which is 25 pages long.

       3.      On March 9, 2021, Plaintiffs also filed a separate 22-page Response and Brief in

Opposition to Defendant Dominion Voting Systems Inc.’s Motion to Dismiss (Doc. 39).

       4.      Plaintiffs’ filing of the Response followed their February 25, 2021 filing of an

Election Concerning Consent/Non-Consent to United States Magistrate Judge Jurisdiction,

indicating that all parties consent to have Magistrate Judge N. Reid Neureiter conduct all

proceedings in this civil action (Doc. 27).

       5.      Judge Neureiter’s Practice Standards apply to civil cases assigned to him by consent

of the parties. Practice Standards for Civil Cases, Section A.3. The Practice Standards limit

motions to dismiss and responses to such motions to 15 pages, absent leave of the Court. Id.

Section E.2.

       6.      Plaintiffs’ response is 25 pages long – 40% over the 15-page limit.

       7.      Plaintiffs did not obtain leave of the Court to file an overlength response.

       8.      Following efforts to confer pursuant to D.C.Colo.LCivR 7.1, Plaintiffs oppose the

motion.

       Wherefore, Facebook respectfully requests that the Court: (a) strike Plaintiffs’ Response

from the record; (b) allow Plaintiffs three days, or such other amount of time that the Court
Case 1:20-cv-03747-NRN Document 42 Filed 03/10/21 USDC Colorado Page 3 of 5




determines, to file a response to Facebook’s motion to dismiss that complies with the Court’s

practice standards; and (c) declare that the time period within which Facebook may file a reply in

support of its motion to dismiss shall begin to run on the date Plaintiffs file a revised response.




                                                  2
Case 1:20-cv-03747-NRN Document 42 Filed 03/10/21 USDC Colorado Page 4 of 5




      Dated: March 10, 2021

                                  Respectfully submitted,



                                  /s/ Joshua S. Lipshutz

                                  Joshua S. Lipshutz
                                  GIBSON DUNN & CRUTCHER LLP
                                  1050 Connecticut Avenue, NW
                                  Washington, DC 20036
                                  Telephone:    202.955.8217
                                  Facsimile:    202.530.9614
                                  Email:        jlipshutz@gibsondunn.com

                                  Ryan T. Bergsieker
                                  Natalie J. Hausknecht
                                  GIBSON, DUNN & CRUTCHER LLP
                                  1801 California Street, Suite 4200
                                  Denver, CO 80202-2642
                                  Telephone:     303.298.5700
                                  Facsimile:     303.298.5907
                                  Email:         rbergsieker@gibsondunn.com
                                                 nhausknecht@gibsondunn.com

                                  Craig B. Streit
                                  GIBSON, DUNN & CRUTCHER LLP
                                  555 Mission Street, Suite 3000
                                  San Francisco, CA 94105
                                  Telephone: 415.393.8225
                                  Facsimile:      415.374.8487
                                  Email:          cstreit@gibsondunn.com

                                  Attorneys for Facebook, Inc.




                                     3
Case 1:20-cv-03747-NRN Document 42 Filed 03/10/21 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I electronically filed a copy of the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notifications of such filing to

the e-mail addresses denoted on the Court’s Electronic Mail Notice List.




                                             /s/ Joshua S. Lipshutz
                                             Joshua S. Lipshutz




                                                4
